Citation Nr: 1003293	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-20 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for tuberculosis.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from July 1976 to July 
1979 in the Army and from January 2004 to February 2005 in 
the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Montgomery, Alabama and Columbia, South Carolina.  
Jurisdiction over this case is currently in Montgomery, 
Alabama.  In September 2006 the RO denied service connection 
for bilateral knee disability.  In April 2007 the RO, in 
pertinent part, denied service connection for tuberculosis, 
hypertension and GERD.

The issues of entitlement to service connection for bilateral 
knee disability, hypertension and GERD are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran had a positive purified protein derivative (PPD) 
test in service, but he has not been shown to have any form 
of active tuberculosis.


CONCLUSION OF LAW

Tuberculosis was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107, (West 2002); See 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.370, 3.371 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2009).

In correspondence dated in June 2005, March 2006, and 
November 2006 the RO satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 38 
C.F.R. § 3.159(b) (2009).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA's duty to assist the Veteran includes assisting in the 
procurement of service medical and pertinent treatment 
records and providing an examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the 
Veteran's service treatment records from service in the 
regular Army have been obtained.  Treatment records from his 
active duty service in the Army National Guard from January 
2004 to February 2005 have been lost.  In a sworn statement 
dated May 2007 from an officer at the Alabama Army National 
Guard, it was noted that the Veteran's active duty medical 
records were lost by the company upon redeployment from Iraq 
in February 2005.  The Board realizes that in such situations 
there is a heightened obligation to explain findings and 
conclusions and to carefully consider the benefit of the 
doubt doctrine.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
VA outpatient treatment records and records from the Army 
Community Hospital have been obtained.  The Veteran has also 
been afforded a VA compensation examination.  He was also 
afforded the opportunity to give testimony before the Board, 
but declined to do so.  Given these facts, it appears that 
all available records have been obtained.  There is no 
further assistance that would be reasonably likely to assist 
the Veteran in substantiating his claims.  38 U.S.C.A. § 
5103A(a)(2).  



II.  Service Connection Claim

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Tuberculosis may 
be presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more, in within three years of the date of 
separation from service.  38 C.F.R. §§ 3.307, 3.309 (2009).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a). When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, supra. at 54.

Service treatment records from the Veteran's first period of 
service shows he had complaints of a head cold with 
productive cough in December 1977.  The impression was upper-
respiratory infection.  In October 1978 he completed a dental 
patient health questionnaire and indicated that he did not 
have or had ever had tuberculosis.  A December 1978 medical 
record shows he was diagnosed with having acute bronchitis.  
On his discharge medical examination in July 1979 clinical 
evaluation showed normal lungs and chest and a chest x-ray 
showed lungs were clear and the diaphragm, pleura, and bony 
thorax were normal.  

Service treatment records from the Veteran's second period of 
service shows he had a positive tuberculin test in January 
2004.  However the assessment was "Tuberculin PPD Nonspec 
Reaction Without Active Tuberculosis," revealing no active 
tuberculosis.  

VA examination following active duty service, in August 2006, 
reveals a diagnosis of positive PPD converter with normal 
chest x-ray.  Further, VA outpatient treatment reports from 
2005 to 2007 that have been associated with the claims folder 
do not show that the Veteran has active tuberculosis.  

The evidence of record shows that while the Veteran had some 
respiratory problems during his first period of service and 
may have been exposed to tuberculosis during his second 
period of service, he has not developed tuberculosis as a 
result of such problems and exposure nor does he presently 
suffer from tuberculosis.  In fact, on VA examination in 
August 2006 he denied hemoptysis or a cough and he reported 
that he had never been given prophylactic tuberculosis 
treatment.  The Court has held that there can be no valid 
claim without proof of a present disability.  Brammer, supra; 
Rabideau, supra.  The existence of a current disability is 
the cornerstone of a claim for VA disability benefits.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Since 
the competent and persuasive medical evidence of record 
indicates that the Veteran does not presently have 
tuberculosis, and has never been diagnosed with tuberculosis, 
the first element needed to establish service connection in 
this case has not been met.  Absent such evidence, there is 
no basis for the granting of service connection for 
tuberculosis.

The Board notes that the Veteran, as a layperson, is not 
competent to establish a medical diagnosis or draw medical 
conclusions as to the meaning and the medical significance of 
the 2004 positive PPD test.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Based on the foregoing, the Board finds that the 
preponderance of evidence is against the Veteran's claim of 
entitlement to service connection for tuberculosis.  
Likewise, there is no evidence to support a grant of service 
connection based on any other lung condition.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt.  As a preponderance of the evidence against 
the Veteran's claim, the doctrine is not applicable.  See 
Gilbert, supra.


ORDER

Entitlement to service connection for tuberculosis is denied.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
See also McLendon v. Nicholson, 20 Vet. App. 79, 81( 2006).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed.  
Cir. 2003).  

Service treatment records reflect episodes of elevated and 
borderline elevated blood pressure readings during active  
military duty that are interspersed with normal readings.   
The medical examination report at the time of the Veteran's 
enlistment examination in March 1976 showed a blood pressure 
reading of 120/80.  In June 1977 his blood pressure reading 
was 140/70; in December 1977 his blood pressure reading was 
136/54; in December 1978 his blood pressure reading was 
152/84;  and in July 1979 his blood pressure reading was 
156/74.  The service treatment records do not include a 
diagnosis of hypertension.  On VA examination in August 2006 
the Veteran's blood pressure reading supine was 151/92, while 
sitting it was163/99 and while standing it was 155/100.  The 
diagnosis was increased blood pressure reading.  VA 
outpatient treatment reports dated in August 2006 and January 
2007 show assessments of hypertension and a history of 
elevated blood pressure.  Examination by the MEB in April 
2007 also revealed a diagnosis of hypertension.

The Veteran has a current diagnosis of GERD as per the MEB 
examination in April 2007, which indicates it started in 
2004.  He has also been diagnosed with reflux as per VA 
outpatient treatment reports dated in August 2006 and January 
2007.  VA examiner in August 2006 diagnosed a history of 
diarrheic stools.  During service in August 1977 the Veteran 
had complaints of right lower quadrant abdominal pain that he 
reported had been chronic for one year.  A provisional 
diagnosis of right lower quadrant abdominal pain was 
rendered.  A similar complaint was made in October 1977 and 
the assessment was normal examination.  In July 1978, the 
Veteran was seen at the dispensary with complaints of stomach 
pains.  It was also in July 1978 that he complained of poor 
appetite and weight loss.  At that time a provisional 
diagnosis of hyperthyroidism was rendered.  In July 1979 he 
reported weight loss and stomach pain for the past two to 
three months and was taking thyroid medication.  On his 
discharge medical history report in July 1979 he indicated 
that he had recent weight loss.

The Veteran claims that he has bilateral knee disability 
related to active duty.  Service treatment records from the 
Veteran's first period of service show that in December 1977 
the Veteran was examined upon complaining of a draining sore 
lateral of the knee.  The examiner indicated abrasion lateral 
to left knee and rendered an assessment of draining sore of 
knee.  A laboratory report indicated a lesion on the right 
knee of unknown etiology.  Later the same month the Veteran 
sought medical attention with complains of being tired and 
run-down for a week and pain in the right knee.  The 
assessment was normal examination and possible knee sprain.  
The discharge medical examination report in July 1979 
revealed normal lower extremities and other musculoskeletal.  
On his discharge medical history report the Veteran indicated 
he had no swollen or painful joints. 

Available records related to the Veteran's second period of 
service reveal a January 2005 medical consultation sheet that 
notes that the Veteran had bilateral knee pain/swelling.  In 
a May 2005 "Initial Medical Review - Annual Medical 
Certificate" completed by the Veteran, he indicated swelling 
of the knees.  
In a June 2005 memorandum authored by an Alabama National 
Guard health systems specialist regarding a "line of duty 
determination," it was noted that "The Line of Duty 
Investigation for [the Veteran] is approved IN LINE OF DUTY 
for knee pain..."  In addition, a medical statement by a VA 
staff physician dated October 2005 indicates that the Veteran 
was being treated for osteoarthritis of the knee.  

In a July 2006 memorandum by Alabama National Guard, the 
Veteran was deemed medically disqualified for further 
military service due to osteoarthritis/bilateral knee pain 
with limitations.  In August 2006 he had a VA general medical 
compensation examination.  During examination he reported 
that he hurt both knees while stationed in Bagdad, Iraq in 
April 2004 when entering and exiting "HUM-V" on multiple 
missions.  He stated that he has had constant pain since 
then, reported as aching.  After examining the Veteran the 
examiner concluded with diagnoses of subjective right and 
left knee arthralgia with normal exam and x-ray.

On VA examination in August 2006, findings were normal and 
the diagnoses included subjective bilateral knee arthralgia 
with normal x-rays and examination.  In October 2006 a 
Medical Evaluation Board (MEB) examination was conducted.  
Findings showed abnormalities in the lower extremities, 
specifically deformity of the right anterior knee with 
effusion and marked decreased range of motion bilaterally.  
Bilateral knee pain "arthritis" was noted.  .

A September 2008 the Physical Evaluation Board report 
described the Veteran's bilateral knee impairment under VA 
Diagnostic Code 5003, and indicated degenerative arthritis of 
the right and left knee, and recommended a disability 
percentage of 10 percent for each knee.

It is not clear from the record whether the Veteran has 
chronic knee disability, and if so, whether it is related to 
a period of active duty.

Where there is a reasonable possibility that a current 
disorder is related to or is the residual of a condition or 
injury experienced in service, VA should seek a medical 
opinion as to whether the Veteran's claimed current 
disability is in any way related to the disorder or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any hypertension, and GERD.  
The claims folder and a copy of this 
remand should be made available to the 
examiner.  For any pertinent disability 
found, the examiner should indicate 
whether there is a 50 percent probability 
or greater that any currently diagnosed 
hypertension and GERD had its clinical 
onset in service or is otherwise related 
to the Veteran's active service.

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and etiology of any knee 
disability.  The claims folder and a copy 
of this remand should be made available to 
the examiner.  The examination should 
include x-rays of the knees.  For any 
pertinent disability found, the examiner 
should indicate whether there is a 50 
percent probability or greater that it had 
its clinical onset in service or is 
otherwise related to the Veteran's active 
service.

3.  Then, readjudicate each of the 
Veteran's claims on appeal. If any benefit 
sought on appeal remains denied, provide 
the Veteran with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veteran s Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


